Citation Nr: 1133754	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits for the cause of the veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

4.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 to May 1946.  He died in October 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2011, the Veteran testified before the undersigned at a Travel Board hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; myofasciitis of the lumbar sacral region, rated as 20 percent disabling; and for pes planus, rated as 


10 percent disabling.  He was receiving a total rating based on individual unemployability (TDIU).  

2.  The Certificate of Death reflects that the Veteran died in October 2007.  The immediate cause of death was osteomyelitis due to or as a consequence of end stage renal disease (ESRD).  An amended Certificate of Death included a list of significant conditions which contributed to death but did not result in the underlying cause.  The listed conditions were PTSD, hypertension, and malnutrition.

3.  The Veteran's service-connected PTSD contributed to cause his death.  

4.  At the time of the Veteran's death, there was no pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

2.  The claims for entitlement to DIC under the provisions of 38 U.S.C.A. §§ 1151 and 1318 are dismissed.  38 U.S.C.A. §§ 1151, 1318 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.361 (2010).

3.  The claim of entitlement to accrued benefits lacks legal merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim as to the issue of service connection for the cause of the Veteran's death is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The appellant contends that the Veteran's PTSD played an etiological role in his death based on the information provided on his Certificate of Death since PTSD was listed a contributing factor in his death.  She also asserts that the PTSD caused the hypertension which was also etiologically connected to his renal disability and therefore death.  She further claims that the Veteran's PTSD worsened as a result of his leg amputation performed at the Providence VA Medical Center so his death was also related to that amputation (her claim under 38 U.S.C.A. § 1151).  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

In pertinent part, 38 U.S.C. § 1151 further provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and- (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or  (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical treatment resulted in a veteran's death.  Merely showing that a veteran received care or treatment and died does not establish cause. See 38 C.F.R. § 3.361(c)(1).

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or medical treatment proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical treatment caused the veteran's death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In cases where service connection for the cause of the Veteran's death is not established, death benefits may also be awarded under 38 U.S.C.A. § 1318 in certain circumstance.  Specifically, when a Veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected.  38 U.S.C.A. § 1318.

At the time of the Veteran's death in October 2007, service connection was in effect for PTSD, rated as 70 percent disabling; myofasciitis of the lumbar sacral region, rated as 20 percent disabling; and for pes planus, rated as 10 percent disabling.  He was receiving a TDIU.  The appellant submitted a Certificate of Death which indicated that the immediate cause of death was osteomyelitis due to or as a consequence of ESRD.  She subsequently submitted an amended Certificate of Death which included a completed section for significant conditions which contributed to death but did not result in the underlying cause.  The listed conditions were PTSD, hypertension, and malnutrition.  

The medical records dated just prior to death noted that the Veteran's medical history included PTSD.  The only medical opinion of record regarding an etiological connection between PTSD and death is the opinion of the medical professional who completed the medical information on the amended Certificate of Death and indicated that PTSD was a significant condition contributing to death.  Thus, this evidence shows that there was a causal connection between the service-connected PTSD and death.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In considering this matter on appeal the Board is required to base its decisions on independent medical evidence rather than rely upon its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as the medical professional has determined that the Veteran's service-connected PTSD was etiologically linked to his death, the Board cannot substitute its own medical judgment.  Accordingly, service connection for the cause of the Veteran's death is warranted per 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  

As such, there is no need to consider 38 U.S.C.A. § 1151 since the cause of death issue has been granted.  Likewise, since the cause of the Veteran's death is being granted, 38 U.S.C.A. § 1318 is moot and that claim is dismissed.


Accrued Benefits

With regard to VCAA, in connection with the claim on appeal, the appellant and her representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The appellant has requested accrued benefits on the basis that the Veteran should have been 100 percent service connected since his discharge from service in 1946.  She stated that she is claiming accrued benefits from 1946 to July 1, 2004.

In a January 2005 rating decision, service connection was granted for PTSD and a 50 percent rating was assigned, effective June 30, 2004.  In February 2005, the Veteran submitted a notice of disagreement to that decision and indicated that he was seeking greater benefits retroactively to when he filed his claim, to include a TDIU.  In a March 2005 rating decision, the RO assigned a 70 percent rating for PTSD, from the date of service connection, June 30, 2004.  A TDIU was also granted effective June 30, 2004.  Chapter 35 educational assistance benefits were also awarded.  

In a March 2005 statement, the Veteran indicated that he wanted a TDIU in lieu of a higher rating for PTSD.  He stated that he wanted to accept the 70 percent rating for PTSD, plus the TDIU award and Chapter 35 benefits.  He indicated that he was "dropping" his other appeals.  A cover letter from the Veteran's representative reiterated that the Veteran was dropping his other appeals.  Thus, the Veteran withdrew his appeal of the January 2005 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204.  

The appellant and her son contend that the Veteran was not of sound mind when he signed the March 2005 statement.  However, the Veteran was not determined to be incompetent by VA standards during his lifetime.  Additionally, his March 2005 withdrawal of his appeal was submitted with reiteration of his request by his representative.  Thus, the appellant's argument that the withdrawal of the appeal for a higher rating for PTSD and/or an earlier effective date in March 2005 was invalid is without merit.  

Accordingly, the Veteran withdrew his notice of disagreement as to the matter of a higher rating for PTSD and/or an earlier effective date in March 2005.  Therefore, the RO's January 2005 and March 2005 rating decisions are final, to include as to the effective date for a 70 percent rating for PTSD and a TDIU.  38 U.S.C.A. § 7105.  

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c);  38 C.F.R. § 3.1000(c).

In this case, the claim must be denied because the Veteran did not have a claim pending at the time of his death.  Prior to the Veteran's death, the most recent VA rating decisions were in January 2005 and March 2005, as discussed above, which were final.  The Veteran filed no subsequent claim for benefits prior to his death and no claim was pending at the time of his death.

As the Veteran had no claims for VA benefits pending at the time of his death, the appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is granted.  

The claim for entitlement to DIC benefits under 38 U.S.C.A. §§ 1151 and 1318 are dismissed.

The claim for accrued benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


